Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 (Figures 12-13 and 15A-21) in the reply filed on 4/14/2021 is acknowledged. In the reply, Applicant indicated that claims 1-20 correspond to the elected species.

Information Disclosure Statement
Since this application is a CIP of US Application 15/880,243, the examiner has considered the information provided in the parent application (per MPEP 609.02). Should applicant desire the information to be printed on any patent issuing from this application, a new listing of the information must be separately submitted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2011/0155598).

Regarding claim 10, Lu discloses a height of the outer region from the bottom surface is no greater than a height of the inner region from the bottom surface (since they are at the same height).
Regarding claim 14, Lu discloses the guide trench structure further extends around a portion of the pair of positioning members.
Regarding claim 15, Lu discloses a planar pattern of the guide trench structure surrounding the support member has a rounded contour (at its inner side, near reference numeral 150 in Fig. 2).
Regarding claim 16, Lu discloses a pod (See Fig. 4), comprising: a base (shown in Fig. 4) having a plurality of corners; a pair of positioning members (each positioning member formed by elements 143/141/130 in Fig. 2) arranged around one of the plurality of comers and protruding from the base; a support member (151) disposed between the pair of positioning members; and a guide trench structure (structure at 150, between 143 and 143, which surrounds 150, can be considered a guide trench) disposed around the support member having a rounded planar profile.

Claims 9, 10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (US 8,220,630).
Regarding claim 9, Ku discloses a pod (See Fig. 1) capable of receiving a workpiece, comprising: a base having an upper surface and a bottom surface opposite the upper surface, wherein the upper surface of the base includes: an inner region (at 201 in Fig. 1) formed in a center portion of the base; and an outer region (outer portion of 10, which extends further outward than 201) surrounding the inner region; a positioning structure (at 70 in Fig. 5) disposed around the inner region, wherein the positioning structure includes: a pair of positioning members (703) protruding from the upper surface; a support member (705) disposed between the pair of positioning members; and a guide trench structure (at 204 in Fig. 5) surrounding the support member.
Regarding claim 10, Ku discloses a height of the outer region from the bottom surface is no greater than a height of the inner region from the bottom surface.
Regarding claim 14, Ku discloses the guide trench structure further extends around a portion of the pair of positioning members.
Regarding claim 15, Ku discloses a planar pattern of the guide trench structure surrounding the support member has a rounded contour (see opposed rounded ends of 204 in Fig. 5).
Regarding claim 16, Ku discloses a pod (See Fig. 1), comprising: a base having a plurality of corners; a pair of positioning members (70 in Fig. 5) arranged around one of the plurality of corners and protruding from the base; a support member (705) disposed between the pair of positioning members; and a guide trench structure (at 204 in Fig. 5) disposed around the support member having a rounded planar profile.
Regarding claim 17, Ku discloses an inner region (portion 9, when in contact with 70/20 can be considered part of the base) of the base has a height greater than an outer region (portion of 20 which surrounds 9) of the base.

Regarding claim 19, Ku discloses the guide trench structure is formed in the outer region of the base.

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735